Citation Nr: 1445672	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-04 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disorders, to include rotator cuff injuries.

2.  Entitlement to service connection for avascular necrosis of the right hip.

3.  Entitlement to service connection for IBS (irritable bowel syndrome)/spastic colon.

4.  Entitlement to service connection for shigella.

5.  Entitlement to a rating in excess of 30 percent for an anxiety disorder (also claimed as posttraumatic stress disorder (PTSD) and depression).

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran enlisted in the U.S. Naval Reserve in May 1967, and had periods of ACDUTRA (active duty for training) in December 1967 and August 1968.  Thereafter, he served on active duty in the U.S. Navy from February 1969 to April 1970, which included a tour of duty in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for rotary cuff, bilateral shoulders. 

In October 2012, the Board remanded the Veteran's claim in order to have him scheduled for a videoconference hearing at the RO.  In December 2012, he testified via videoconference before the undersigned; thus, there was substantial compliance with the directives of October 2012.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2014, the Board again remanded appeal the claim in order to obtain updated pertinent treatment records and obtain a supplemental medical opinion.  Review of the record shows that there was substantial compliance with the remand directives of March 2014.  Stegall v. West, supra.

By March 2014 rating decision, the RO denied service connection for avascular necrosis of the right hip, IBS/spastic colon, and shigella; denied a rating in excess of 30 percent for an anxiety disorder; and found that new and material evidence had been submitted to reopen the claim for service connection for hypertension, but, after reopening, denied the claim for hypertension on the merits. In April 2014, the Veteran filed a notice of disagreement as to those five issues.  Although the Veteran expressed his disagreement with the denials of his claims, a statement of the case (SOC) has yet to be issued on those issues.  Thus, those five issues must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to service connection for avascular necrosis of the right hip, IBS/spastic colon, and shigella; entitlement to a rating in excess of 30 percent for an anxiety disorder; and whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has a bilateral shoulder disability that is likely related to his period of active service.


CONCLUSION OF LAW

The Veteran's bilateral shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims. 

II. Factual Background and Analysis

The Veteran essentially contends he injured his shoulders in service (in Vietnam) as a result of riding in a jeep in a convoy that was hit by incoming mortars, causing his jeep to swerve and throw him into a ravine.  He contends he landed between two rocks, that both his shoulders were hit, and he was treated with pain pills only.  He claims that after service, he did not realize he had limitations in his shoulders, and when he went to play golf he had a terrible feeling in his shoulder and was referred for an MRI.  The Veteran claims that the doctor at that time advised him that his shoulders were injured in service and had atrophied since then. 

Service personnel records include a citation awarding the Veteran a Naval Commendation Medal, with combat distinguishing device, for his service in the Republic of Vietnam from April 1969 to April 1970.  It was noted that throughout the Veteran's tour, he was subjected to numerous rocket and mortar attacks.  Thus, it is apparent that he was involved in combat during his Vietnam service.  Further, the Veteran is considered competent to report he hurt his shoulders in service, and experienced subsequent pain, especially in light of the fact that he reports that these injuries occurred during combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Post-service private treatment records showed that on March 11, 2002, the Veteran reported that he jammed his right shoulder playing golf one month prior, and had pain in his right shoulder ever since.  He reported no prior history of shoulder pain.  An x-ray of the right shoulder showed right AC arthritis and redundant bone in the area of the greater tubercle.  The impression was good likelihood of right rotator cuff tear. An MRI of the right shoulder revealed large rotator cuff tear.  On March 27, 2002, it was noted that the Veteran had a large rotator cuff tear probably, chronic subluxation of the biceps tendon, AC arthritis, and impingement syndrome.  It was also noted that he had no problems until he started lifting weights and he had a flare-up of pain.  The medical provider felt that this large tear was probably chronic, and that there was a good chance the tear could be adequately repaired with an operation.  There was also a note that the Veteran did not have shoulder pain and did not wish to have an operation at that time, and the medical provider agreed.  In May 2009, he reported left shoulder pain.  An x-ray of the left shoulder revealed mild acromioclavicular osteoarthritis and an MRI showed full thickness tears of the supraspinatus and infraspinatus tendons with retraction to the mid humeral head. 

On a VA examination in April 2011, the Veteran reported he tore his right and left rotator cuffs during his tour of Vietnam.  The examiner noted that neither this injury nor any treatment was shown during his tour in Vietnam, but that private medical records showed he injured his right shoulder in March 2002 and had a diagnosis of possible left shoulder rotator cuff tear in May 2009.  X-rays showed degenerative changes of the AC joint and the glenohumeral joints bilaterally, and the examiner indicated that the humeral heads bilaterally had migrated superiorly, consistent with old rotator cuff tears.  The diagnosis was degenerative arthritis of the bilateral shoulders and rotator cuff tears bilaterally, chronic.  It was noted that the Veteran stated he had gradual loss of motion starting in early 2000, but that prior to that he had no limitations.  It was also noted that the Veteran reported that the first evaluation for either shoulder was approximately 1986 or 1987 -- 16 years after his discharge from service.  The examiner opined that it was less likely as not that the Veteran's current condition was in any way associated with service, noting that the natural history of rotator cuff tears is that they do degenerate over time and usually acutely tear from a minimally stressful activity, and that more likely than not, the Veteran's current conditions were directly related to degeneration of the rotator cuffs secondary to impingement, which was a natural progressive condition. 

In a letter dated in November 2012, a private physician, Dr. Jefferies, reported that the Veteran had been a patient for 15 years, and that the Veteran had bilateral rotator cuff tears which were atrophied and non-amenable to surgery.  Dr. Jefferies noted that the Veteran reported he injured his shoulders after being blown out of a jeep in Vietnam, and that he sought medical attention at that time and was given pain medication, but no further attention was given due to the non-life-threatening nature of injury.  Dr. Jeffries noted that it was not until a few years later that the full extent of his injuries were discovered, and, by then, the Veteran's physical limitations and restrictions of his normal activities were already apparent and deemed permanent.

In a letter dated in January 2013, Dr. Jefferies indicated the letter was to further define the Veteran's disabilities, and that he had dictated two letters in the past to try to round out the Veteran's "total disabilities" which were felt to be due to his combat service.  Dr. Jefferies indicated that the Veteran was known to have bilateral shoulder arthropathy and avascular necrosis of the right hip which were very severe and limited his ability to work in his current position as a financial advisor.  Dr. Jefferies opined that these injuries were from the jeep accident in Vietnam.  

On the VA examination in April 2014, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the examiner noted that the Veteran was interviewed and that the examiner had reviewed the Veteran's service treatment records, personnel records, DD-214, the prior VA examination report, and the MRI done in 2002 which showed an old rotator tear.  The examiner noted that the issue was that there was no physical documentation to support the Veteran's claim, and that even considering that Veteran's history of seeking medical attention 16 years after his discharge indicates that he most likely developed the tear then.  The examiner noted that there was "no new evidence."

The Board notes that there are medical opinions both for and against the Veteran's claim.  Dr. Jefferies has indicated that the Veteran's bilateral shoulder arthropathy was from the jeep accident in Vietnam.  The VA examiner(s) have provided opinions to the contrary.  The Board finds that Dr. Jefferies opinion is definitive, but the rationale is not clearly stated and seems to be based on the progressive nature of the condition.  It does, however, clearly take the Veteran's statements squarely into consideration.  On the other hand, the most recent April 2014 VA examination/opinion is somewhat problematic because the examiner cited, as part of the rationale for the opinion, that there was no physical documentation to support the Veteran's claim, a basis that has been found to be inadequate (see Dalton v. Nicholson, 21 Vet. App. 23 (2007)), and fails to take into account the Veteran's credible statements regarding his injuries in combat.  As explained above, the Veteran's statements provide sufficient evidence that he hurt his shoulders in service and that he experienced post-service shoulder symptoms.  The prior VA opinion is similarly inadequate and, in fact, contains a rationale that is arguably in favor of the claim, i.e., that tears can occur from minimally stressful activity and thereafter progressively degenerate over time.  Thus, considering the opinion of Dr. Jefferies, the VA examinations from April 2011 and April 2014, and the Veteran's competent statements, the Board finds that the evidence is at a minimum in equipoise and that resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral shoulder disability is warranted.  


ORDER

Service connection for a bilateral shoulder disability is granted.


REMAND

As noted above, the Veteran expressed disagreement with the March 2014 RO rating decision.  As an SOC has yet to be issued, the claims for service connection for avascular necrosis of the right hip, IBS/spastic colon, and shigella; entitlement to a rating in excess of 30 percent for an anxiety disorder; and whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, must be remanded so that an SOC may be issued and the Veteran has the opportunity to perfect the appeal.  Manlincon v. West, supra.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative an SOC on the issues of entitlement to service connection for a sinus condition, degenerative changes at L4-L5 with neural foramina, and bilateral tarsal tunnel syndrome.  If, and only if, a substantive appeal is filed, those issues (to which the substantive appeal pertains) should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


